                    IN THE UNITED STATES DISTRICT COURT FOR THE
                                                                                      IW OPEN COURT
                            EASTERN DISTRICT OF VIRGINIA

                                      Alexandria Division

                                                                                          district COURT
 UNITED STATES OF AMERICA                                                          AL^bRiA'viRGINiA
                                               CRIMINAL NO.: l:I8-CR-40?




 lURII AKHALAIA,
                                               Hon. T.S. Ellis III
                        Defendant.




                                   MOTION TO DISMISS


       The United States of America, by and through undersigned counsel, respectfully moves

the Court to dismiss counts one through three ofthe indictment in the above captioned case.

       WHEREFORE,the undersigned requests that the Court dismiss counts one through three

ofthe indictment.




                                             Respectfully submitted,

                                             0.Zachary Terwilliger
                                             Acting United States Attorney



                                         .MX.
                                        By
                                             Kellen S. Dwyer
                                             Assistant United States Attorney
